

Exhibit 10.24
avistaheadera02.jpg [avistaheadera02.jpg]


AVISTA CORPORATION PERFORMANCE AWARD AGREEMENT


This Performance Award Agreement (the “Agreement”) is made by and between Avista
Corporation, a Washington Corporation (the “Company”) and the individual named
in section 1 (the “Participant”) as designated by the Avista Corporation
Compensation and Organization Committee (the “Plan Administrator”).


WHEREAS, Performance Awards are granted under the January 19, 2016 amended and
restated Avista Corporation Long-Term Incentive Plan (the “Plan”). The terms and
conditions of the Performance Awards are set forth below and in the Plan, which
is incorporated into this Agreement by reference.


NOW, THEREFORE, in consideration of the premises contained herein and in the
Plan, it is agreed as follows:


1.Terms of Performance Awards. The terms of the Performance Awards are set forth
as follows:


(a)
The "Participant" is (Participant’s name)



(b)
The "Grant Date” is February 4, 2016.



(c)
The total target number of eligible "Performance Awards" shall be (# of) units.
“Performance Awards” granted under this Agreement are units that will be
reflected in a book account maintained by the Company or a third party
administrator during the Performance Cycle, and that will be settled in cash or
shares of Avista Corporation Common Stock (“Common Stock”) to the extent
provided in this Agreement and the Plan.



(d)
The "Performance Cycle" is the period beginning on January 1, 2016 and ending on
December 31, 2018.





2.Conditions to Award. Pursuant to this Award, the number of Performance Awards
earned will depend upon the Company’s performance against specific performance
metrics. The performance metrics are (i) Relative Total Shareholder Return,
which accounts for (# of) units of the total target award as set forth in
section 1(c), and (ii) Cumulative Earnings Per Share (“CEPS”) which accounts for
(# of) units of the total target award set forth in section 1(c). The total
number of shares of Stock that will be issued in the settlement of this Award,
based upon the Company’s satisfaction of the metrics, will be determined by
multiplying the Target Number of units allocated for each metric set forth in
this section 2 by the applicable Payout Factor in accordance with the provisions
of Exhibit 1 and Exhibit 2, which is attached to and forms a part of this
Agreement.


3.Settlement of Performance Awards. The Company shall deliver to the Participant
one share of Common Stock (or cash equal to the Fair Market Value of one share
of Common Stock) for each Performance Award earned by the Participant, as
determined in accordance with the provisions of Exhibit 1 and Exhibit 2, which
is attached to and forms a part of this Agreement. The earned Performance Award
payable to the Participant shall be paid in shares of Common Stock or in cash
(based on the Fair Market Value of the Common Stock as of the date the Plan
Administrator certifies the attainment of the




Page 1 of 10






--------------------------------------------------------------------------------





performance goals), or in a combination of the two, as determined by the Plan
Administrator in its sole discretion, except that cash may be distributed in
lieu of any fractional share of Common Stock.


All Performance Awards and any Dividend Equivalents (as described in Section 5
below) earned by a Participant under this Agreement are subject to the
Recoupment Policy adopted by the Company’s Board of Directors as amended from
time to time (“Recoupment Policy”). If a Participant becomes subject to the
Recoupment Policy any Performance Award and associated Dividend Equivalent may
be forfeited in whole or in part and all or part of any distribution payable to
a Participant or his or her beneficiary under this Agreement may be recovered by
the Company pursuant to the Recoupment Policy.


4.Time of Payment. Except as otherwise provided in this Agreement, payment of
Performance Awards earned will be delivered as soon as feasible after the end of
the Performance Cycle and after the Plan Administrator certifies the attainment
of the performance goals.


5.Dividend Equivalent Rights. Any Performance Awards may, in the Plan
Administrator’s discretion, earn Dividend Equivalent Rights. In respect of any
Performance Award that is outstanding on the dividend record date for Common
Stock, the Participant may be credited with an amount equal to the cash
distributions that would have been paid on the shares of Common Stock covered by
such Award had such covered shares been issued and outstanding on such dividend
record date. Dividend Equivalent Rights are to be paid in cash based on the
total number of Performance Awards earned at the end of the Performance Cycle
and delivered as soon as feasible after the Performance Cycle and after the Plan
Administrator certifies the attainment of the performance goals. Dividend
Equivalent Rights are subject to all applicable taxes, which are the
responsibility of the Participant. The Dividend Equivalent Rights in respect of
any Performance Awards that are not earned as of the end of a Performance Cycle,
shall be forfeited as of the end of the Performance Cycle.


6.Termination of Employment during Performance Cycle. Except as otherwise
provided in section 7, this section 6 shall apply if the Participant’s
employment terminates during a Performance Cycle. If the Participant’s
employment with the Company and/or Subsidiaries terminates during the
Performance Cycle because of Retirement, Disability, or Death, the Participant
shall be entitled to a prorated value of the Performance Award earned in
accordance with Exhibit 1 and Exhibit 2, determined at the end of the
Performance Cycle, and based on the ratio of the number of whole months the
Participant was employed during the Performance Cycle to the total number of
months in the Performance Cycle (36). If a Participant's employment or services
with the Company and/or Subsidiaries terminate on or as of the last day of a
Performance Cycle, such Participant will be deemed to have terminated after the
end of such Performance Cycle. If the Participant’s employment with the Company
and/or Subsidiaries terminates during the Performance Cycle for any reason other
than Retirement, Disability, or Death, the Performance Award granted under this
Agreement will be forfeited on the Date of Termination (as defined in section
9(b)); provided, however, that in such circumstances, the Plan Administrator, in
its sole discretion, may determine that the Participant will be entitled to
receive a prorated or other portion of the Performance Award. In case of
termination for Cause, the Performance Award granted shall automatically
terminate upon first notification to the Participant of such termination, unless
the Plan Administrator determines otherwise. If a Participant’s employment with
the Company is suspended pending an investigation of whether the Participant
shall be terminated for Cause, all the Participant’s rights under any Award
likewise shall be suspended during the period of investigation. The effect of a
Company-approved leave of absence on the terms and conditions of an Award shall
be determined by the Plan Administrator, in its sole discretion.


7.Change in Control. If a Change in Control occurs during the Performance Cycle,
and the Participant’s Date of Termination (as defined in section 9(b)) does not
occur before the Change in Control date, the Participant shall be entitled to a
prorated value of the Performance Award that would have been earned by the
Participant in accordance with Exhibit 1 and Exhibit 2, determined as of the
date of the Change in Control, prorated based on the ratio of the number of
whole months the Participant is employed during the Performance Cycle through
the date of the Change in Control, to the total number of months in the
Performance Cycle; provided, however, that a Payout Factor of at least 100% as
set forth


04/05/16
Page 2 of 10
avistafootera02.jpg [avistafootera02.jpg]

--------------------------------------------------------------------------------





in Exhibit 1 and Exhibit 2 for the Performance Cycle shall be deemed to have
been achieved as of the date of the Change in Control. Notwithstanding the
provisions of sections 3 (with the exception of the application of the
Recoupment Policy), 4, and 5, the value of the Performance Award, and any
Dividend Equivalent Right, earned in accordance with the foregoing provisions of
this section shall be delivered to the Participant in a lump sum cash payment as
soon as feasible after the occurrence of a Change in Control, with the value of
a Performance Award equal to the Fair Market Value of a share of Common Stock
determined under the provision of section 3 as of the date of the Change in
Control. Distributions to the Participant under sections 3 and 5 shall not be
affected by payments under this section, except that the number of Performance
Awards and Dividend Equivalent Rights earned by and payable to the Participant
shall be reduced by the number of Performance Awards and Dividend Equivalent
Rights with respect to which payment was made to the Participant under this
section.


8.Taxes. The Participant is liable for any and all taxes, including withholding
taxes, arising out of the grant, vesting, payment or settlement of any
Performance Awards and Dividend Equivalent Rights. The Company shall have the
right to require the Participant to remit to the Company, or to withhold awarded
shares of Common Stock, or from any Dividend Equivalent Rights or other amounts
due to the Participant, as compensation or otherwise, an amount sufficient to
satisfy all federal, state and local withholding tax requirements.


9.Definitions. For purposes of this Agreement, the terms used in this Agreement
shall be subject to the following:


(a)
Change in Control. The term "Change in Control" is defined in section 2.4 of the
amended and restated Avista Corp. Long Term Incentive Plan.



(b)
Date of Termination. The Participant’s "Date of Termination" shall be the first
day occurring on or after the Grant Date on which the Participant is not
employed by the Company or any Subsidiary, regardless of the reason for the
termination of employment; provided that a termination of employment shall not
be deemed to occur by reason of a transfer of the Participant between the
Company and a Subsidiary or between two Subsidiaries; and further provided that
the Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer. If, as a result of a sale or other transaction,
the Participant’s employer ceases to be a Subsidiary (and the Participant’s
employer is or becomes an entity that is separate from the Company), and the
Participant is not, at the end of the 30-day period following the transaction,
employed by the Company or an entity that is then a Subsidiary, then the
occurrence of such transaction shall be treated as the Participant’s Date of
Termination caused by the Participant being discharged by the employer.



(c)
Disability. ‘‘Disability’’ means ‘‘disability’’ as that term is defined for
purposes of the Company’s Long Term Disability Plan or other similar successor
plan applicable to employees.



(d)
Retirement. "Retirement" of the Participant shall mean retirement as of the
individual’s retirement date under the Retirement Plan for Employees of Avista
Corporation or other similar successor plan applicable to employees.



10.Assignability. No Performance Award or Dividend Equivalent Right granted or
awarded under the Plan may be assigned or transferred by the Participant other
than by will or by the applicable laws of descent and distribution, and, during
the Participant’s lifetime, settlements of such Awards may be payable only to
the Participant or a permitted assignee or transferee of the Participant (as
provided below). Notwithstanding the foregoing, the Plan Administrator, in its
sole discretion, may permit such assignment or transfer and may permit a
Participant of such Performance Awards or Dividend Equivalent Rights to
designate a beneficiary who may receive compensation settlement under the
Performance


04/05/16
Page 3 of 10
avistafootera02.jpg [avistafootera02.jpg]

--------------------------------------------------------------------------------





Award after the Participant’s death; provided, however, that any amount so
assigned or transferred shall be subject to all the same terms and conditions
contained in this Agreement.


11.
General



11.1    Award Agreements. Performance Awards granted under the Plan shall be
evidenced by a written agreement that shall contain such terms, conditions,
limitations and restrictions as the Plan Administrator shall deem advisable and
that are not inconsistent with the Plan.


11.2    Continued Employment or Services; Rights in Awards. Nothing contained in
this Agreement, the Plan, or any action of the Plan Administrator taken under
the Plan or this Agreement shall be construed as giving any Participant or
employee of the Company any right to be retained in the employ of the Company or
any Subsidiary or to limit the Company’s or any Subsidiary’s right to terminate
the employment or services of the Participant.


11.3    Registration. At the present time, the Company has an effective
registration statement with respect to the shares. The Company intends to
maintain this registration but has no obligation to do so. In the event that
such registration ceases to be effective, the Participant will not receive a
Performance Award settlement or payment unless exemptions from registration
under federal and state securities laws are available; such exemptions from
registration are very limited and might be unavailable. By accepting the
Agreement, the Participant hereby acknowledges that he/she has read the section
of the Plan and this Agreement entitled Registration.


11.4    No Rights as a Shareholder. No Award under this Agreement shall entitle
the Participant to any dividends (except to the extent provided in an award of
Dividend Equivalent Rights), voting or any other right of a shareholder unless
and until the date of issuance under the Plan of the shares that are the subject
of such Performance Award, are free of all applicable restrictions.


11.5    Compliance with Laws and Regulations. Notwithstanding anything in the
Plan to the contrary, the Board of Directors, in its sole discretion, may
bifurcate the Plan so as to restrict, limit or condition the use of any
provision of the Plan to Participants who are officers or directors subject to
Section 16 of the Exchange Act without so restricting, limiting or conditioning
the Plan with respect to other Participants.


11.6    Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity and enforceability of any other
provision of this Agreement. If any provision of the Agreement is determined to
be invalid, illegal or unenforceable in any jurisdiction, or as to any person,
or would disqualify any Performance Award under any law deemed applicable by the
Plan Administrator, such provision shall be construed or deemed amended by the
Plan Administrator to conform to applicable laws, or, if the Plan Administrator
determines that the provision cannot be so construed or deemed amended without
materially altering the intent of the Plan or the Performance Award, such
provision shall be stricken as to such jurisdiction, person or Performance
Award, and the remainder of the Agreement and any such Performance Award shall
remain in full force and effect.


12.Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Plan Administrator, and
the Plan Administrator shall have all powers with respect to this Agreement as
it has with respect to the Plan. Any interpretation of the Agreement by the Plan
Administrator and any decision made by it with respect to the Agreement are
final and binding.


13.Construction. This Agreement is subject to and shall be construed in
accordance with the Plan, the terms of which are explicitly made applicable
hereto. Unless otherwise defined herein, capitalized terms in this Agreement
shall have the same definitions as set forth in the Plan. In the event of any
conflict between the provisions hereof and those of the Plan, the provisions of
the Plan shall govern.




04/05/16
Page 4 of 10
avistafootera02.jpg [avistafootera02.jpg]

--------------------------------------------------------------------------------





14.Amendment. This Agreement may be amended by written agreement of the
Participant and the Company, without the consent of any other person.


15.Governing Law. The validity, construction, interpretation and enforceability
of this Agreement shall be determined and governed by the laws of the State of
Washington without giving effect to the principles of conflicts of laws. For the
purpose of litigating any dispute that arises under this Agreement, the parties
hereby consent to exclusive jurisdiction in Washington State and agree that such
litigation shall be conducted in the courts of Spokane County, Washington or the
federal courts of the United States for the eastern district of Washington.


16.Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company) to agree in
writing to assume the Company’s obligations under this Agreement and to perform
such obligations in the same manner and to the same extent that the Company is
required to perform them. As used in this Agreement, “Company” shall mean the
Company and any successor to its business and/or assets that assumes and agrees
to perform the Company’s obligations under the Agreement by operation of law or
otherwise.




IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all
effective as of the Grant Date.




AVISTA CORPORATION

--------------------------------------------------------------------------------



By: Scott L. Morris
Chairman of the Board, President and Chief Executive Officer




04/05/16
Page 5 of 10
avistafootera02.jpg [avistafootera02.jpg]

--------------------------------------------------------------------------------





EXHIBIT 1


Performance Award Plan
Relative Total Shareholder Return Metric and Goals
2016 - 2018 Performance Cycle




The following graph and table represent the relationship between the Company’s
relative three-year Total Shareholder Return (“TSR”) commencing January 1, 2016
and ending December 31, 2018 and the target award opportunity. The number of
shares delivered at the end of the three-year Performance Cycle can range from
zero to 200% of the target number of units allocated under this metric. The
actual issuance of shares depends on Avista’s three-year TSR performance
compared to the returns of the peer companies reported in the S&P 400 Utilities
Index and how we rank among them. To receive 100% of the Award allocated under
this metric, Avista must perform at the 50th percentile among the companies in
the S&P
400 Utilities Index. To receive 200% of the Award, Avista must rank at the 100th
percentile. If Avista ranks below the 40th percentile, no stock awards or cash
Dividend Equivalent Rights will be earned. Dividend
Equivalent Rights are calculated and paid out in cash when and to the extent the
Performance Awards are issued. The following graph demonstrates the relationship
between TSR ranking and various payout factors. Performance Awards are
interpolated on a straight line for performance results between the figures
shown.


a3yearrelativetsrrankgraph.jpg [a3yearrelativetsrrankgraph.jpg]
 
Relative TSR Percentile
Payout Factor
Maximum
100th
200%
 
85th
150%
 
70th
125%
Target
50th
100%
 
45th
70%
Threshold
40th
40%
 
<40th
No Award



TSR is calculated using S&P Research Insight and reflects share price
appreciation plus the impact of dividend distributions and the reinvestment of
such dividends. To compute the TSR, an adjusted price is calculated by applying
a monthly return factor to the average closing share prices on the last trading
day of November and December for the start and end of the Performance Cycle.


04/05/16
Page 6 of 10
avistafootera02.jpg [avistafootera02.jpg]

--------------------------------------------------------------------------------





From one year to the next, if S&P drops a company out of the index and adds
another, the new company will be included in the ranking and the dropped company
will be excluded. When a new company is added, they will be added to the ranking
as if they had been in the ranking from the beginning – provided that there is
pricing and dividend data at the beginning of the cycle. When a company is
dropped everything related to that company will be excluded from the ranking as
if the company was never part of the ranking.


Settlement Formula Example:
Assuming that 970 Performance Award units were allocated under this metric at
the beginning of the three-year Performance Cycle and Avista’s TSR ranked at the
45th percentile after the three-year Performance Cycle, the Participant would
receive 70% of 970 or 679 shares of Avista common stock plus
cash dividend equivalents.


Payout Factor
(% of Target)
 
Target Number of Performance Awards Granted
 
Final Number of Common Stocks Issued
70%
X
970
=
679 shares plus cash dividends



Percentile Ranking Methodology:
The percentile rank is calculated using the PERCENTRANK function in MS Excel,
excluding Avista from the list and rounding all results to the nearest whole
percentile.


The calculation can be replicated by arranging the TSR data from highest to
lowest for all peers except Avista. A percentile ranking is calculated for each
data point assuming 100.0th %ile for the highest data point, 0.0 %ile for the
lowest data point, and the corresponding percentile for every other data point
with an equal difference in percentile ranking for each data point. The TSR for
Avista is calculated by determining Avista’s rank in the list and interpolating
between the percentile rankings for the companies immediately above and below
based on the differences in TSR. An example, based on sample data is as follows:
Company Ranking
TSR
Percentile Rank
1
201.6%
100.0%
2
135.9%
98.2%
47 (ABC Corp)
20.3%
17.8%
48 (XYZ Corp)
16.0%
16.0%
56
-3.3%
1.7%
57
-10.5%
0.0%



If a company’s TSR is 18.9%, the resulting percentile ranking would be 17%,
calculated as follows: 17% = 16.0% + [(18.9% - 16.0%) / (20.3% - 16.0%) * (17.8%
- 16.0%)]


Total Shareholder Return (TSR) Methodology:
For purposes of this Agreement, a methodology for calculating a total return to
shareholder with dividend reinvestment was established. Returns are calculated
daily based on stock price changes and dividend payments and then accumulated
over the Performance Cycle. Below are additional assumptions used in Avista’s
calculation for TSR.


General Assumptions:
The starting and ending prices are determined by averaging the closing price on
the last trading day of November and the last trading day of December at the
beginning and the end of the Performance Cycle.


An example, based on sample data is as follows: the stock price for the start of
the Performance Cycle for Avista is $34.90, which is the average of $35.35
(12/31/2014) and $34.45 (11/28/2014). Dividends are reinvested on a daily basis.
For this example, a fictional ex-date for dividends per share is used for


04/05/16
Page 7 of 10
avistafootera02.jpg [avistafootera02.jpg]

--------------------------------------------------------------------------------





demonstration purposes. Daily returns are calculated over the performance cycle
and added together resulting in the Cumulative TSR for the performance cycle.
Date
Closing Price
Dividend
Daily TSR
11/21/2014
33.90
0
NA
11/24/2014
33.80
0
(0.2950%)
11/25/2014
34.06
0.3175
1.7086%*
11/26/2014
34.29
0
0.6753%
11/27/2014
34.29
0
0.00%
11/28/2014
34.45
0
0.4666%
Cumulative TSR 11/21/2014 to 11/28/2014
2.5555%



* [(34.06 + 0.3175) / 33.80] -1




EXHIBIT 2


Performance Award Plan
Cumulative Earnings Per Share Metric and Goals
2016 - 2018 Performance Period


The following graph and table represent the relationship between the Company’s
Cumulative Earnings Per Share (“CEPS”) commencing January 1, 2016 and ending
December 31, 2018 and the target award opportunity. The number of shares
delivered at the end of the three-year Performance Cycle can range from zero to
200% of the target number of units allocated under this metric. The actual
issuance of shares depends on Avista’s CEPS growth performance over the
three-year Performance Cycle. To receive 100% of the Performance Award allocated
under this metric, Avista must achieve CEPS compounded growth of 4.50% based on
earnings guidance. To receive 200% of the Award, Avista must achieve CEPS
compounded growth of 6.00%. If Avista’s CEPS compounded growth is less than
3.00%, no stock awards or cash Dividend Equivalent Rights will be earned.
Dividend Equivalent Rights are calculated and paid out in cash when and to the
extent the Performance Awards are issued. The following graph demonstrates the
relationship between CEPS and various payout factors. Performance Awards are
interpolated on a straight line for performance results between the figures
shown.
a3yearcumulativeepsgrowthgra.jpg [a3yearcumulativeepsgrowthgra.jpg]


04/05/16
Page 8 of 10
avistafootera02.jpg [avistafootera02.jpg]

--------------------------------------------------------------------------------







 
3-Year Cumulative Growth
Payout Factor
Maximum
6.0%
200%
 
5.625%
175%
 
5.25%
150%
 
4.875%
125%
Target
4.5%
100%
 
4.125%
85%
 
3.75%
70%
 
3.375%
55%
Threshold
3%
40%
 
<3%
No Award



Performance is tracked over a three-year Performance Cycle thereby focusing on
sustainability.


The performance metric CEPS provides for Performance Awards if the Company's
cumulative EPS grows at a certain rate on a compounded annual basis. Cumulative
EPS is fully diluted earnings per share determined in accordance with generally
accepted accounting principles, and may be adjusted to remove the effects of
such items as regulatory charges, income tax legislative changes and/or items of
a non- routine or items of an extraordinary nature as determined by the Plan
Administrator.


Settlement Formula Example:
Assuming that 485 Performance Award units were allocated under this metric at
the beginning of the Performance Cycle and Avista’s cumulative EPS grew 4.875%
over three years, the Participant would receive 125% of 485 or 607 shares of
Avista common stock plus dividend equivalents in cash.
Payout Factor
(% of Target)
 
Target Number of Performance Awards Granted
 
Number of Common Stocks Issued
125%
X
485
=
607 shares plus cash dividends



Using the example formulas in Exhibit 1 and Exhibit 2, the Participant would
receive in total 88% of 1,455 (total target # of Performance Awards granted) or
1,286 Shares of Common Stock plus cash dividend equivalents.


 
Payout Factor
(% of Target)
 
Target Number of Performance Awards Granted
 
Number of Common Stocks Issued
TSR
70%
X
970
=
679
CEPS
125%
X
485
=
607
Total
88%
X
1,455
=
1,286







04/05/16
Page 9 of 10
avistafootera02.jpg [avistafootera02.jpg]

--------------------------------------------------------------------------------





ACCEPTANCE AND ACKNOWLEDGMENT






I, a resident of the state of    _, accept the Performance Award described in
this Agreement and in the Plan, and acknowledge that I have received a copy of
this Agreement and the Plan. I have read and understand the Plan, and I hereby
make the representations, warranties and acknowledgments, and undertake the
indemnity and other obligations, therein specified.






Dated:
 
 
 
 
 
 
 
 
 
 
 
Social Security Number
 
Signature of Employee
 
 
 
 
 
 
 
 
 
 
 
Printed Name



04/05/16
Page 10 of 10
avistafootera02.jpg [avistafootera02.jpg]